Citation Nr: 0832339	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-34 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in July 2008.  A 
transcript of the hearing has been associated with the 
veteran's claims file.


FINDING OF FACT

The veteran does not experience a post-traumatic stress 
disorder.


CONCLUSION OF LAW

The veteran does not have post-traumatic stress disorder that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through June 2004 and December 2005 notice 
letters, the veteran received notice of the information and 
evidence needed to substantiate his claim.  Thereafter, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claim.  

The Board also finds that the June 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO also notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned June 2004 and 
December 2005 letters.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Board does not now have such issues before it.  Consequently, 
a remand for additional notification on these questions is 
not necessary.  The Board also notes that while the complete 
notice required by the VCAA was not necessarily provided to 
the veteran, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 18 
Vet. App. at 122.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the 
veteran's service treatment records are associated with the 
claims file.  The veteran was provided a VA examination in 
January 2008; report of the examination has been associated 
with the claims file.  Records of the veteran's ongoing 
treatment at the Richard L. Roudebush VA Medical Center 
(VAMC) in Indianapolis, Indiana, have been associated with 
the claims file, as have records of private treatment the 
veteran has received.  Records associated with the veteran's 
award of Social Security Administration (SSA) benefits are 
also present in the file.  Additionally, the veteran and his 
representative have submitted written argument.  Otherwise, 
neither the veteran nor his representative has alleged that 
there are any outstanding records probative of the claim on 
appeal that need to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection for PTSD requires:  (1) a medical 
diagnosis of PTSD in according with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).

The veteran contends that he was exposed to traumatic events 
while he was in Vietnam that led to his PTSD.  However, in 
this case, a review of the medical evidence of record does 
not reflect that the veteran has a current diagnosis of PTSD.  
Here, the veteran's service treatment records are silent for 
any report, diagnosis, or treatment for PTSD or any other 
psychological complaint or disorder.  The veteran's 
separation Report of Medical History and Report of Medical 
Examination, conducted in February 1971, further identify the 
veteran as "normal" psychologically.  

Relevant post-service evidence consists of a January 2008 VA 
examination as well as records of the veteran's ongoing 
treatment at the Indianapolis VAMC and with private treatment 
providers.  In the January 2008 examination, the examiner 
noted that the veteran's in-service stressor, experiencing 
mortar and rocket attacks while stationed at Chu Lai in 
Vietnam, had been confirmed by the RO.  The examiner noted 
the veteran's report that he was a cook in the military and 
was shot at while taking food to soldiers in the field.  The 
veteran reported having recurrent nightmares of his time in 
Vietnam and avoiding activities, places, and people that 
would trigger recollections of the mortar attack.  The 
examiner found the veteran demonstrated hypervigilance and an 
exaggerated startle response and had difficulty falling and 
staying asleep.  The veteran further reported that his 
nightmares were worse if he watched "war movies," but 
stated that he occasionally discussed his Vietnam experiences 
with a service buddy.  He denied intrusive recollections or 
distress when confronted with reminders of his time in 
service and avoidance of thoughts or memories of Vietnam.  
The examiner noted that the veteran exhibited some PTSD 
symptoms but concluded that the veteran did not meet the full 
criteria for a diagnosis of PTSD, finding that he did not 
"present with sufficient avoidance or numbing symptoms" to 
warrant a diagnosis.  The examiner noted in addition that the 
veteran's existing symptoms "do not seem to interfere with 
his social or work functioning."  The veteran's diagnosis 
was alcohol dependence in partial remission and "Cluster B 
Personality (Narcissistic, Antisocial) by 
report/evaluation."  

Records of the veteran's ongoing treatment at the 
Indianapolis VAMC reflect that the veteran was evaluated in 
March 2005 by a VA psychiatrist, who acknowledged the 
veteran's stressor and assigned a diagnosis of PTSD.  The 
psychiatrist submitted a letter in April 2005 confirming that 
she had diagnosed the veteran with PTSD as well as depression 
not otherwise specified and alcohol and marijuana dependence.  
However, at a second psychological evaluation in April 2005, 
the veteran's examining psychologist administered 
psychometric tests to evaluate the veteran for PTSD and 
concluded that the veteran showed "no indication of PTSD in 
testing profiles."  Treatment records from the Indianapolis 
VAMC from May 2005 indicate that the veteran exhibited 
"symptoms indicative of PTSD" but was not assigned a 
diagnosis of PTSD as of that date.  Instead, the veteran's 
diagnosis was "alcohol and cannabis dependence in partial 
remission, depression, and symptoms indicative of PTSD."  
Later records from the VAMC reflect that the veteran was seen 
in the facility's mental health clinic for treatment of 
substance abuse and anger management.  A December 2006 
psychological evaluation conducted at the VAMC reflects that 
the veteran did not demonstrate the persistent avoidance and 
numbing illustrative of PTSD.  The examining psychologist 
concluded that a "firm diagnosis of PTSD is not indicated at 
this time."  An August 2007 psychiatry note reflects that 
the veteran had been assigned a "rule-out" diagnosis of 
PTSD but documented no firm diagnosis.

Records of the veteran's private treatment reflect work 
release notes from a private physician dated in August 2001 
indicating that the veteran's time off from work was due to 
his PTSD.  Treatment records from February 2001 through 
February 2003 from a private treatment provider indicate that 
the veteran had been assigned a diagnosis of PTSD as of those 
dates and was being treated with medication.  His treating 
physician further submitted a letter dated in January 2002 
indicating that the veteran was receiving treatment for PTSD.  
As part of his claim for SSA benefits, the veteran underwent 
a mental status examination in March 2003.  At that 
examination, the veteran was diagnosed with "PSTD, as per 
claimant with features of sleep disturbance and depression."  
However, on a psychiatric review conducted in April 2003, the 
veteran was found not to meet the "C" criteria for a 
diagnosis of PTSD or other anxiety disorder.

Here, there is some medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a).  However, the Board 
finds that the preponderance of the evidence is that veteran 
does not have PTSD related to the in-service stressor, 
identified as enemy attacks against the base at which the 
veteran was stationed during his tour of duty in Vietnam.  
The majority of the clinical records that include a diagnosis 
do not assign a diagnosis of PTSD, but conclude instead that 
the veteran in fact does not display the requisite numbing 
and avoidance behaviors to warrant a PTSD diagnosis.  The 
Board notes in particular that, with the exception of the 
March 2005 VA psychiatric evaluation, the veteran's treatment 
at the VAMC has included diagnoses of multiple other mental 
disorders but no firm diagnosis of PTSD.  To the contrary, 
multiple VA treatment providers have specifically concluded 
that the veteran does not meet requirements for a diagnosis 
of PTSD.  Finally, the Board finds persuasive the January 
2008 VA PTSD examiner's opinion that the veteran does not 
have PTSD related to his military service.

The Board has considered the evidence favorable to the claim 
but finds this evidence less persuasive than the other 
medical evidence of record, the vast majority of which 
indicates that the veteran does not exhibit symptoms of 
avoidance and numbing sufficient to warrant a diagnosis of 
PTSD.  Further, the veteran's private treatment records from 
2001 through 2003 offer no indication as to whether the PTSD 
for which the veteran was being treated was in any way 
related to his in-service stressor or to his military 
service.  In addition, the March 2003 diagnosis of PTSD by 
the SSA examiner was refuted by an April 2003 psychiatric 
review, which found specifically that the veteran lacked 
symptoms of avoidance and numbness and did not warrant such a 
diagnosis.  In sum, the Board finds that the diagnoses of 
PTSD assigned to the veteran by his private treatment 
provider and by the March 2005 VA psychiatrist are simply not 
consistent with the other medical evidence and opinions of 
record, including testing specifically designed to determine 
whether he has PTSD.

Finally, the Board acknowledges that the veteran has been 
awarded SSA disability benefits based on a primary diagnosis 
of cervical disc disease, right rotator cuff injury 
residuals, hypertension, and diabetes.  As discussed above, 
however, the SSA records do not contain a confirmed diagnosis 
of PTSD.

The Board has considered the veteran's assertions that he has 
PTSD related to his confirmed in-service stressor but finds 
that there is no evidence of record showing that he has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
diagnosis and etiology of his current mental disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2007).  Consequently, the veteran's own 
assertions as to the diagnosis and etiology of his variously 
diagnosed mental disorders, including PTSD, have no probative 
value.

The Board acknowledges that the RO has conceded that the 
veteran's alleged stressor-coming under enemy attack while 
stationed in Vietnam-has been confirmed.  However, the Board 
notes that the January 2008 VA examiner explicitly considered 
the veteran's confirmed stressor in his examination and 
diagnosis and concluded that, even assuming the accuracy of 
the stressor, the veteran does not suffer from PTSD.  

The Board notes that Congress has specifically limited 
service connection to instances where there is current 
disability that has resulted from disease or injury.  See 38 
U.S.C.A. §§ 1110, 1131.  In the absence of proof of a current 
disability, the claim for service connection for PTSD cannot 
be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


